iii

 

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.i:lLP€E)e 1|6)|1‘(333

November 29, 2018 91

  

ci_ERK oF c
u,s. oisTRicT 0 §
vasTERN oisTRicT N
LE| lER OF INTENT BY~` m'C/ Scann

UN|TED STATES D|STRICT COURT

DisTRicT oi= 2:18-cv-213

Gordon J. Quist, US District Judge
‘l'imothy P. Gree|ey, US Magistrate Judge

 

 

AT
Plaintiff; Defendant;
JOHN JA¥ JOHNSON v. ASPIRUS CORPORATlON
1305 6TH STREET PAUL DAVlD
WAKEF|ELD Ml GENERAL COUNC|L A`l'l'ORNE¥
49968 425 P|NE RIDGE BOULEVARD
(906) 285-9931 WAUSAU, Wl 54401
(715) 847-2096 (715) 847-2121
Case No.
SUlT |N; FEDERAL ClVlL COMPLAINT {REQUEST OPEN HEARING]

(1.) HlPAA VlOLATlON [42 U.S. Code § 1320d-6]
A person described in subsection;

A recent decision by the Connecticut Supreme Court has concluded that people really can sue
for HlPAA violations. Though the implications of this conclusion could be quite radical and
extend far beyond HlPAA.The Common Law in Privacy and Data Security Cases; [THE PR|VACV
TORTS, BREACH OF CONFlDENTUALlT¥ TORT, AND NEGLEGENCE. CAUS|NG DEFAMAT|ON OF
CHARACTOR OF PERSON AND MEDlCAL RECORDS.]" The nature of the common law." The
common law provides a myriad of causes of action for plaintiffs to bring in lawsuits. Some of the
most common ones in privacy cases include the privacy torts, the breach of confidentiality tort,
and negligence.

[breach of confidentialty medica|][ 42 U.S. Code § 1320d-6]
(2.) AMERlCAN DlSABIL|TlES ACT of 1990 (42 U.S.C. § 12101)

is a civil rights law that prohibits discrimination based on disability. lt affords similar protections
against discrimination to Americans with disabilities as the Civil Rights Act of 1964.

1

 

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.Z Page 2 of 33

{Plaintiff/Patient is denied medical services due to Aspirus Corporation’s own mis-
communication proceedures.) (Although Aspirus had in writing apologized for this aspect, still
the communication process is not working and plaintiff is left to increase mental and physical
health pain and suffering. {Aspirus Corporation knowing this condition extensive|y.)

(3.) ABUSF. OF POWER AUTHORITY [42 U.S. Code § 12101] {intimidation and deception}

(4.) FRAUDE AND DECEPT|ON [U.S. Code )Title 18 ) Part l )Chapter 47 ) § 1035]
{mis-use of information to deception}

(5.) DEFAMAT|ON OF CHARACTOR [28 U.S. Code § 4101]

Supervisor of aspirus corporation exposed breach of confidential medical information to
relatives and banning from area hospitals to exploit plaintiff to the public as having mental
health issues discussed in private supervisors' meeeting at the hospital.}

(6.) NEGL|GENCE {increase of pre-diagnosed medical conditions, both physically and mentally
because of mis-communication and HlPAA violations knowing plaintif was in fact a patient of
both the hospital and mental health system in the area.} {p|aintiff trusted management in
closed meeting with management in confidentia|ty and the trust was negligently abused and
briught to the pubic attention.}

{REQUEST OPEN HEAR|NG}

( Aithough it is in acceptiona| cases, l would ask the federal courts to accept my option to
request the help of an attorney. | do understand it has to be extra ordinary circumstances, l am
currently in mental health services and have physical medical conditions that are permant. | was
advised to ask for help with an appointed attorny since afT er trying all aspects to acquire one,
apparently the stigma of admitting disability along with openly expressing l am curently an out
patient of the mental health facility, it does promote a stigma and it is then obvious | am not
able to finace an attorney. l do understand that to work on my behalf for free is not appealing
to a private attorney so l can‘t hold but only frustration on my part. | also understand l may
have to proceed on my own. l."plaintiff", am willing to move forward, but did not find it in any
harm to ask for he|p. Medica| condition is something that can not be helped in certain
circumstances, and this is one of those times.

1. HlPAA V|OLAT|ON [42 U.S. Code § 1320d-6]
BREACH OF CONF|DENC|AL|TY OF MEDlCAL |NFORMAT|ON [42 U.S. Code § 1320d~6]

Wrongfu| disclosure of individually identifiable health information. (See Exhibit A,B,C,D)

2

 

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.3 Page 3 of 33

|n the medical context, for examp|e, when a physician, hospita|, or other entity has a duty of
confidentiality and then breaches that duty, a plaintiff can sue under the breach of
confidentiality tort. HlPAA comes in not to provide the cause of action » that's supplied by the
common law - but instead to define the standard used by the common law. For breach of
confidentiality, courts look to norms, ethical rules, and laws to determine the duties that
caregivers owe to patients. HlPAA is a law that establishes duties, and thus serves as a useful
source of duties for the common law.

2. {ABUSE OF POWER}; [FRAUD AND DECElT] [42 U.S. Code § 12101]

3. [FRAUD AND DECEPT|ON] [U.S. Code ) Title 18 ) Part l ) Chapter 47 ) § 1035]
[False statements relating to health care matters]

(a)Whoever, in any matter involving a health care benefit program, knowingly and willfully-
(1)fa|sifies, conceals, or covers up by any trick, scheme, or device a material fact; or

(Z)makes any materially false, fictitious, or fraudulent statements or representations, or
makes or uses any materially false writing or document knowing the same to contain any
materially false, fictitious, or fraudulent statement or entry.

4. DEFAMATlON OF CHARACTOR [28 U.S. Code § 4101]

Aspirus exposed mental health information to family withut consent, also banned
plaintiff/patient from local hospitals in the area not only discriminate, but defamation of
charactor is very obvious due to living in a small township.

5. NEGL|GENCE [19 U.S. Code § 1592 - 19 U.S. Code § 1592]

(lNCREASE OF PHYS|CAL AND MENTAL HEALTH COND|T|ONS PRE DlAGNOSED PR|OR TO
V|OLAT|ON); ALL PHYS|CAL NEUROLOG|CAL BACK NERVE SEGURY AND MENTAL HEALTH
COND|T|ONS ARE ON MEDlCAL RECORD PR|OR TO VlOLATlON.)

FRAUD AND DECEPT|ON [U.S. Code ) Title 18 ) Part l ) Chapter 47 ) § 1035]

{For fraud and deceit it is usually necessary to prove that the defendant meant to induce action
by some particular person or persons in reliance upon a false statement. Fa|se statements
relating to health care matters.

The general offence of fraud. (lt makes no difference if the representation is made to a machine
or to a person.)

Section 1 of the Act establishes a new general offence of fraud, which can be committed in

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.4 Page 4 of 33

three ways:

(FRAUD BV FALSE REPRESENTATION) (FRAUD BY FA|LING TO DlSCLOSE lNFORMATlON) (FRAUD
BV ABUSE OF POS|T|ON)

(6.) AMERlCAN D|SABlLlTlES ACT of 1990 (42 U.S.C. § 12101)

ls a civil rights law that prohibits discrimination based on disability. lt affords similar protections
against discrimination to Americans with disabilities as the Civil Rights Act of 1964.
{Plaintiff/Patient is denied medical services due to Aspirus Corporation’s own mis-
communication proceedures.} (Although Aspirus had in writing apologized for this aspect, still
the communication process is not working and plaintiff is left to increase mental and physical
health pain and suffering. {Aspirus Corporation knowing this condition extensively.}

:\>\~\ee>W/\
v\\ \\”s<’\ \\ \\%

* ‘_“M

 

 

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.B Page 5 of 33

[REASONS FOR REQUEST|NG FEDERAL COURT .|URlSTlCTlON]
There are three hospitals involve in this Aspirus Corporation civil law suit. Hurley Wisconson,
lronwood Michigan, and Wausa Wisconson. Two states. Also HlPAA violation, American
Disabiiity Act violation are federal. Because Aspirus Corperatlon is regional and numerous
locations all over the state of Michigan and the state of Wisconson. lt would be very possible
that people deciding the case conclusion could be biased since so many government entities
like social services, police, and other government state facilities and/or residents of the area
either are connected too, have extensively worked with, and/or are employed with Aspirus
Corporation in some form or fashion. Although these charges are in connection with
corporation in connection with numerous Aspirus hospital facilities, the hospital as a whole,
negligence etc, charges could be mis-construed or mis~communication and the outcome
could indeed become tainted or biased due to the fact that people are very connected in the
communities since the corporation is quite regional. And as Mr. Robert Jackson ( Manager of
Risk & Patient Safety at Aspirus) has expressed to me," that this is a situation that has a
distinction of uniqueness. And the Aspirus attorney Paul David,( Assistant General Counse|,
Aspirus lnc.), has expressed to me that HlPAA is a very serious charge and people at the
hospital can get very nervous and act different than they normally wou|d. (l, plaintiff
understands that negligence does not mean all people involved are bad people, they have
just made some real bad decisions that have caused harm.) (Some do retaliate pre-
meditatively in neglegence, but that is for the courts to decide. None~the -less in fact
neglegence pre-meditated or not. l, plaintiff feel both types have occured through out this
process that has extended for almost a year so far. And because of it, my pain and suffering
and mental health conditions have increased in severity, moreover could very well have

been prevented.

 

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.€ Page 6 of 33

l, plaintiff have tried to work very hard through the aspirus system and the mental health
system to remedy all that has happened. For example, aspirus first neglegence occured
because of a muliple fractured hip plaintiff recieved from a fall from of a building not long
ago. ln which in the ER at the aspirus hospital the doctor read the x-rays wrong and she sent
me home stating nothing was wrong after the nurse on call that night stated she saw the
blood pressure maching plaintiff was connected to jump significantly from the jolt of pain in
his body,feeling faint, and extreemly nautious. She stated firmly something is wrong with
Mr. Johnson. Sti|l, the ER doctor did not listen to the nurse and sent me home. July 14th,
2016. Only the very next morning plaintif had to call 911for an ambulance because after being
sent home,l, plaintiff/patient had fallen numerous times throughout that prior evening plus
falling backwards into a very hard cast iron bathroom tub and could have killed or seriously
injured me. The next morning once the ambulance returned me,plaintiff to the aspirus
hospital emergancy room, l got an apology from the aspirus doctor there that morning they
mis-read the x~rays and l ended up six months in recovery with a multiple fractured hip.
[NEGLEGENCE]...

Prior that incident, l already had damage to my syatic nerve that had been rubbing against my

L-5 vertebra for years so as to create an indentation into the bone from rubbing of the syatic
nerve for so many years. At the time plaintiff did not know what was the source of extreem
pain and falling down unable to walk. So Plaintiff went to the Hurley clinic first and lronwood
hospital ER later begging for help. in which after many weeks of testing, the hospital had
expressed plaintiff was or could be a pill seeker and or seeking attention etc. The hospital
could not find anything wrong untill plaintiff/patient fell parralysed in extreem pain and
barley made it back to the hospital after contimplatining a mercy suicide from the extreem

pain. (Now condemed as suicidal) ...Too much to pain to be able to handle can in fact put one

 

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.? Page 7 of 33

to that level of thinking.. lt was only after that situation of extreem begging for help, that the
hospital finally found they made a huge mistake. After plaintiff/patient went back to the
hospital after many nights of extreem pain, the hospital finaly found out by taking another
look at the MRl that the the syatic nerve was rubbing against the L-5 vertebra for so many
years, that the bone had obtained an indentation to where the nerve had worn a place in the
bone, thus causing nerve damage. (NEGLEGENCE).

Sent immediath to surgery in Duluth, Minnesota for surgery called a matrex deisectomy to
where the bone is cut on the inside to make room so the syatic nerve isnt rubbing and
pressing against the bone, The neurosurgeon surgeon did all he could. Although the damage
is permanent, with the right combination of medication, plaintiff/patient has some quality
of life that is somewhat bearab|e. Without the medicine, it is very difficult and sometimes
impossible to function. (See Exhibit l)

The Aspirus has decided to recently drop the medications for that proceedure and has left
plaintiff to suffer in extreem pain. The Community Menta| Hea|th involved in has determined
this is makes it very difficult along with the PTSD, Anxiety Disorder, and ADD, (Attention
Defecit Disorder) etc...a|l pre-diagnosed. (PLA|NTIFF?PATlENT AGREES! ll). But the CMH
seems to be also having a very hard time communicating with aspirus since plaintiff recent in
the last year has had to try and find a new doctor due to the fact plaintiffs' primary physician
spent three months in the hospital and was very close to death and had no choice but had to
retire due to illness. Recently prior to Dr. Miller's retirement, while he was my family doctor,
he sent me," plaintiff" to traveled to Duluth, Minnesota on advice to talk to the surgery
physician who performed the Matrex Desectomy surgery,(Dr. G|azier),Mark Char|es G|azier
Neuro|ogica| surgery. ( Dr. Mil|er did this to make sure all was in order for the medication and

all was finalized as the correct proceedure of medications by the surgery neurologist who

 

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.S Page 8 of 33

performed the surgery. He said QUOTE" TELL THE DOCTORS THAT WE HAVE SPENT A LONG

TlME GETT|NG TO THE PO|NT OF O.UALl`lY OF LlFE FOR YOU...Tel| the doctors l said O.UOTE,..."|F
lT"S NOT BROKE, DON"T FlX lT"!!!...UNQUOTE !!l (Meaning, don't change what we have

worked so long for to find a solution that works. Aspirus hospital would not accept the
diagnosis of the neurosurgeon. Even with the help of the mental health facilty specialists and
UPHP health insurance staff to try and solve this, plaintiff is banned from the area's hospitals
and with all medical records at hand. Aspirus does not seem to want to hear. Thus stating
plaintiff/paitient has mental health issues towards staff when plaintiff was folowing all
professional advice from former physicians, (Dr. Mark G|azier),(Dr. Jeffery Miller), CMH

mental health counclor,(Ashley Parker), Mental Hea|th.( Dr. Stephanie Burrows of CMH)

mental health professionals, and aspirus professionals.. (Jenna Sharkey) Manager of Quality

& Patient Safety, "(who incidently apologized for all that went bad for me and l just wanted

to express that). She seemed to get it all, but was nt in the position to impliment any of this
apparently. (Robert Jackson), Manager of Risk & Patient Safety at Aspirus, (Alicia Cook),

Social Worker Aspirus. Plaintiff/patient also had written a letter to (CEO Mat Fredrick

Haywood CEO), Aspirus Corporation and voice messages, and now (Attorney Paul David),
Assistant General Council who has now expressed plaintiff to speak only to him, no-one else.

( This is getting very exausting in my current medical health condition)...Nothing seems to

get through to Aspirus Corporation as a whole, and plaintiff suffers every day because of it.
Nuerologist Surgery specialist of 38 years experiance states personally at Duluth Hospital
appointment, QUOTE,"| CAN NOT CUT ANYMORE OF THE L-S {Sth lumber vertebra) BECAUSE
HE HAS THROUGH SURGERY CUT OUT ALL OF THE BONE HE CAN, AND IF HE CUTS ANYMORE OF
lT, PLAlNTlFF WlLL NOT ONLY NOT BE ABLE TO WALK, THE BONE WlLL NOT HOLD THE BODY AS

lT SHDULD AND PLAlNTlFF WOULD BE NOT ABLE TO FUNCT|GN.

Case 2:18-Cv-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.Q Page 9 of 33

 

lnnerbody
www.innerbodv.com/anatomv/skeletal/l5-5th-lumba r-vertebra

L5 (5th Lumbar Vertebra) The fifth lumbar vertebra (or the L5 vertebra) is the largest and most
inferior of the lumbar vertebrae. As the last of the lumbar vertebrae, the L5 vertebra bears
more body weight than any of the other 23 vertebrae that sit atop it in the vertebral column.L4-
LS Treatment

in the vast majority of cases, treatment for any problems that involve the L4~L5 segment will
begin with non-operative solutions. Only if the pain is severe, causes disability, and is
unresponsive to nonsurgical treatments will surgery be considered.

 

(Meaning if left untreated and/or without medical treatment as far as medication for the
nerve damage etc.., plaintiff/patient could easily end up without the ability to walk on his
own without a wheelchair.) The pain at times is unbearable. Paralization takes place, along
with extreem pain and plaintiff can be very limited to at times no movement from the waist
down in extreem pain. Aspirus corperation has done just that, cut all medication knowing
the condition,,,(NEGLlGENCE lN A DOM|NO EFFECT!!!} Not to mention, now HlPAA violation,
defamation of charactor etc...This is all very hard for plaintiff to handle and the mental health
facility specialists are trying very hard to help plaintiff/paitient to make it through this
difficult time with Aspirus not in compliance even after they(aspirus) has specificallly spoke
personnaly to the mental health facility, lnstead, the aspirus supervisors staff has banned
plaintiff from area hospitals as of July, 2018 knowing the finacial status and mental health
condition of plaintiff/patient pre~metitated action and/or very little if no compassion at all
for a patient. Very fearful existing experiance. Medical personell are trained in medical
condition both in mental and physical health and are easily able to abuse condition since

they are in complete understanding of weak points of paitient.

5 Mr§“§§)\/v\
\\ lt

\d°\\,

l l

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.lO Page 10 of 33
cHARGES ANo DAMAGES

 

[ DAMAGES]

 

{REQUEST OPEN HEARlNG} [ASKING FOR JURY TRlAL]

[REQUEST|NG APPO|NTED COURT MEDlAT|ON WlTH DEFENDANT lF COURTS FEEL TO BE
APPROPT|ATE |N TH|S CASE]

{SINCE |,"PLA|NTIFF", HAVE BEEN DlAGNOSED WlTH ADD/HD, PTSD, ANXlETY D|SORDER AND
HAVE BEEN BANNED FROM BOTH MlCHlGAN AND W|SCONSON ASP|RUS HOSPlTALS lN MY
AREA l WISH TO EXPRESS l HAVE DONE MY BEST SO ALL l$ UNDERSTOOD CORRECTLY lN THESE
DOCUMENTS. BUT lF THERE |S A QUEST|ON ON ANY CONCERN AS TO lT'S VALlTlTY AND/OR
CRED|B|LTY, l, "PLAINT|FF WOULD W|SH TO BE ABLE TO EXPLAlN lN PERSON SlNCE MOT |S lN
MEDlCAL RECORD AND lNTERNET DOCUMENTAT|ON AND DATED." MOREOVER, ALL l HAVE
DONE TO TRY TO OBTAlN AN ATTORNEY HAS BEEN VERY DlFFlCULT THROUGH THE FACT THAT|
AM ON DlSABlLlTY, SEEKlNG HELP FROM THE MENTAL HEALTH FAC|L|TY |N MlCHIGAN AND
VERY L|M|TED |N FlNANCES. AND WlTH THAT STlGMA ATTACHED, MOST UNDERSTAND l CAN
NOT PAY FOR AN ATTORNEY AND MEDlCAL COND|T|ON CAN NOT BE REVERSED. ALL HAS BEEN
DONE THRU SURGERY THAT CAN BE, AND PRE-DlAGNOSED MENTAL HEALTH HAS BE
OBVlOUSLY |NCREASED DUE TO DEFENDANT'S NEGLEGENCE.

[cHARGEs]
(1.) HlPAA VlOLATlON {BREACH OF CONFlDENTlALlTY TORT} [42 U.S. Code § 1320d-6 ]
(2.) AMERlCAN DlSABlLlTlES ACT of 1990 VlOLATlON [42 U.S. Code § 12101)
(3.) ABUSE OF POWER AUTHORlTY [42 U.S. Code § 12101] {intimidation and deception}
(4.) FRAUDE AND DECEPT|ON [U.S. Code ) Title 18 ) Part l ) Chapter 47 ) § 1035]
(5.) DEFAMAT|ON OF CHARACTOR [28 U.S. COde § 4101]
(6.) NEGL|GENCE {18 U.S. Code § 2255 - Civil remedy for personal injuries}
[DAMAGES]
STATUTARY DAMAGES $1,000,000.00 [Compensatory and punitive]
AGGRAVATED DAMAGES $250,000.00
NEGL|GENCE TORT DAMAGES $250,000.00

Aggravated damages are the special and highly exceptional damages awarded on a defendant
by a court, when his/her conduct amounts to tortious conduct subjecting the plaintiff to

MMM…

1

iii

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.11 Page 11 of 33

humiliating and malicious circumstances. Additional damages are also awarded in situations
where a plaintiff is subjected to distress, embarrassment, or humiliation. Aggravated damages
are basically compensatory in nature and they are awarded for the aggravated damage that is
caused to a plaintiff. Aggravated damages are determined on the basis of the intangible injury
inflicted on a plaintiff. intangible injury includes the pain, anguish, grief, humiliation, wounded
pride, damaged self-confidence or self-esteem, loss of faith in friends or colleagues, and similar
matters that are caused by the conduct of a defendant. When compared to punitive damages
aggravated damages require proof of injury. Aggravated damages can be attained as additional
compensation if the injured establishes that a breach of contract caused mental distress.

[lNCREASE PA|N AND SUFFER\NG NEGLlGENCE OF ASP|RUS CORPERATlON DUE TO PERMANENT
PRE-DlAGNOSED PHYS|CAL AND MENTAL HEALTH COND|T|ONS] [MED|CAL RECORDS WlLL
PROViDE CREDlBlLlTY] (1993 thru 2018...2004 nuero-surgery L 5 Nerve bone surgery. [METRX
DESCECTOMY] On SSl and SSA govenment disability since 2002.]

Neg|igent tort means a tort committed by failure to act as a reasonable person to someone to
whom s/he owes a duty, as required by law under the circumstances. Further, negligent torts
are not deliberate, and there must be an injury resulting from the breach of the duty.

Emotional distress. Usually linked to more serious accidents, emotional distress damages are
meant to compensate a personal injury plaintiff for the psychological impact of an injury --
including fear, anxiety, and sleep loss. Some states consider emotional distress as part of any
"pain and suffering" damage that is awarded to a personal injury plaintiff.

Loss of enjoyment. When injuries caused by an accident keep you from enjoying day-to-day
pursuits like hobbies, exercise, and other recreational activities, you may be entitled to receive
"loss of enjoyment" damages.

Statutory damages refer to standard payments that compensate for injuries, losses, or civil
violations. These statutory damages:

Allow plaintiffs to vindicate their rights;
Quicken lawsuits since they don't need as much proof as actual damages; and

Offer both a punitive and compensatory resolution.

 

PUNlTlVE DAMAGES
Typical breach of confidentiality action. {HlPAA CONFlDENTlALlTY CONTRACT.}

The courts and arbitrators, now used to ”over pleading" routinely discount such allegations and

 

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.12 Page 12 of 33

we normally do not recommend such over pleading to our clients. [HOWEVER]..., " if
misrepresentation leading to damages has occurred, fraud is a powerful and effective cause of
action, albeit far more complex to plead and prove than most people believe. lt allows for
additional compensation than one obtains in a typical breach of contract action, allows for
punitive damages being possible, and expands the scope of discovery available to plaintiffs so
that they may determine far more of the events that transpired that led to the damages."

Punitive damages are damages awarded in a lawsuit as a punishment and example to deter
others from malicious, evil or particularly fraudulent acts. Plaintiff has the burden of proving
that punitive damages should be awarded, and the amount, by a preponderance of the
evidence. |n order to succeed, the plaintiff must prove that the defendant's conduct was
malicious, or in reckless disregard of plaintiff's rights.

ln instances in which fraud truly occurs, it can form the single largest element of damages
awarded to the injured plaintiff, When our clients do sue for fraud and obtain damages, it is
common to receive an award of punitive damages many times higher than the contractual
damages-and recall, bankruptcy may not be available to void those damages.

Punitive damages, also known as ”exemplary damages," are a monetary amount awarded to a
plaintiff in a civil lawsuit for the purpose of punishing the defendant, or to deter him from
engaging in the same conduct in the future. Punitive damages are award in addition to any
compensatory or other damages, increasing the plaintiff's total awa rd. There are rules
governing the award of punitive damages, They are most commonly awarded in cases in which
the compensatory damages seem to be an inadequate remedy, and because of the defendant's
egregious conduct.

Punitive damages, also known as ”exemplary damages," are a monetary amount awarded to a
plaintiff in a civil lawsuit for the purpose of punishing the defendant, or to deter him from
engaging in the same conduct in the future. Punitive damages are award in addition to any
compensatory or other damages, increasing the plaintiff's total award. There are rules
governing the award of punitive damages. They are most commonly awarded in cases in which
the compensatory damages seem to be an inadequate remedy, and because of the defendant's
egregious conduct.

Punitive damages are awarded as punishment for the misconduct of the defendant. Punitive
damages are awarded to the plaintiff, but the main goal is deterrence of the behavior that
brought about the lawsuit. A judge will award punitive damages if he wishes to make an
example of the defendant, or if he believes that compensatory damages are not enough to
punish the defendant.

Substantially higher awards of punitive damages may be seen in cases in which:

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.13 Page 13 of 33

The harm done is difficult to put a value on

There are injuries that are difficult to detect, or which are likely to need continued care in the
future

The defendant's conduct was extraordinarily offensive. [AMER|CAN DlSABlLlTY ACT.] (BANNED
FROM 2 STATE HOSP|TALS KNOWING OF DlSABlLlY FlNANClAL L|M|ITATlONS, ALSO HlPAA
VlOLATlON TO DEFAMAT|ON OF CHARACTOR FOLLOWING BANN|NG.)]

[FURTHER SURGERY lS NOT AN OPT|ON SlNCE NEUROLOG|ST HAS EXPLA|NED |N PERSON TO
PLA|NTlFF/PATlENT THAT HE CAN NOT CUT ANYMORE OFF OF THE L5 VERTABRAE] [NO
FURTHER PROCEEDURE CAN BE DONE THAT WlLL NOT PUT PLA|NTFF/PAT|ENT lN DANGER OF
WORSEN|NG MEDlCAL COND|T|ON]

BR\“@§M~

4 il\a@\\l“@

 

LMB&M'&FMW:WMMMMZQ/l@ PaQ€lD-M PaQe 141@;3530£3

love youi'iieighboi' as yourself (pai'aphrased)

Gaming the system

Guningthesystem,alsooalled"ruleslawyering", isthefollowingofihelm(&mm€$t€f¢g¢dtoa$ ~
RanRnlesasWdtm)-om,mommuyw-dnspkh(mmedmesm&nedwskdmmbsas
Inteoded)ofthelaw. Itisnsednegaiivelytodemdbedieactofmanipuladngdiendeswachiewa /'

advantage Itmayalsomemaednginmandsodahinitadngmamerwhiletechnioallystaying
withintheboimdsofthemles.

See also

- IheSPb'itoftheLaws,theHMpolitiealdieoryueeiisebyMomeaquieu
l Gamingfh¢$yswm

n Posiiivelaw&Natm-allaw

n Maliciousomnplimee&Work-w-nile

l ExpoundingoftheLaw

References
1. A‘*¢mNewAmaimsm¢'cmsmniqofchstomevameTMsmzim
(1970) p.949 (Jeremiah 31: 31-34). Note: This bible ha imerpietaiionsandrefermoes as footnotes

Reo:ievedfmm"htlp://en.wiliipedia.org/wiki/Lemr_ and __sp'm'_ of__tbe_ law"
Categories: Biblicalphrases|€hristiandieologyoftheBible|Doctrin:sandwachingsof]esus|English

phraseslPhilosophyoflawlChristianterms
o 'I`liispagewaslastmodi£edon9.fuly2011 atl6:31.
n Tanisavdhbhnmedie€readve€ommmsAwanim-Swre&ikemcmse;addidondwms

mayapply. SeeTemsofosefordetai]s.
Wildpedia®isaregismeduadenmikofthewildmediaFonndation,Inc., anon-proiitorganization.

§>i»§se§ij…

\\\s‘”/\\\K

hupd/m.wikipediamg/win/Lm_m_spim_of_u»_hw 7/19/2011

 

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.15 Page 15 of 33

EXPLlNAT|ON OF EVENTS

(Plaintiff is currently on disabi|ty and has been on federal government disability for 16

years. ) (Recieved Disabiiity at 42 yrs. of age and at present 58 yrs. of age) No criminal
record, no problems with addiction to drugs or alcohol, no DUl's, and only side effects to
prescription medications have cause problems, but obviously stopped them to prevent
further side effects. All under a certified doctors care. ln current mental health care for
nothing l did to myself, no addictions, no alcohol or drug related addiction counciling.
Volunteered to recieve mental health counciling after advised to do so. in other words, as
much in concern as l was of putting myself in the misrepresentation of outlook many will
have on being a mental health outgoing patient, l was in more concern of not attending
because of the trauma l endured in the past. l was told by professional medical staff that l
should try mental health services to improve my life, so l accepted that advice and moved
forward as difficult as it appeared it would be.(There is sometimes a stigma when associated
in mental health, (which is very sad as true as that is), none-the-less, if it can help and | was
advised it could, so l chose that path. l thought l would clear that up from the beginning.
lt is serious counciling, but nothing in connection with criminal activity or drug and/or alcohol

related addictions or abuse of them.

 

[PLA|NT|FF'S MEDlCAL STATUS]

(SS| /SOC|AL SECURlTY DlSABlLlTY )(ACT|VE MEDlCARE/MED|CADE)(NO DRUG OR ALCOHOL
ADDlCTlON OR RELATED CR|M|NAL OFFENCES AT ANY TlME)..Apparently there appears to be a
stigma in relation to being on disability and/or actively attending a mental health facility. (SO lN
ORDER TO CLEAR THAT STlGMA lF ANV, lN CASE |T MAY BE A QUEST|ON TO THE CREDAB|L|TY
OF PLAlNTlFF) Plaintiff does have a degree in supervisors' management for industrial trade and
certfied marketing both, 3.78 GPA.

 

S.LN3A3 :lG NOI.|.VNV`|d)G

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.16 Page 16 of 33

[ASP|RUS CORPORATION CHARGES]
(1.) [H|PAA VlOLATlON }; (FEDERAL)
[BREACH OF CONFlDENTlALlTV TORT]
[ABUSE OF POWER}; ( FRAUD BY ABUSE OF POSlTlON);
The general offence of fraud.
lt makes no difference if the representation is made to a machine or to a person.

Section 1 of the Act establishes a new general offence of fraud, which can be committed in
three ways:

(FRAUD BY FALSE REPRESENTAT|ON);
(FRAUD B¥ FA|L|NG TO DlSCLOSE lNFORMATlON);
( FRAUD BY ABUSE OF POS|T|ON);

( FRAuo AND FALSE sTATEMENTs 18 u.s. code chapter 47 j

 

HOSP|TAL SUPERV|SOR'S HAVE DEN|ED MEDlCAL SERV|CES TO PLAlNTlFF THROUGH BOTH
MlCHlGAN AND W|SCONSON STATE HOSP|TAL'S |N THE lMMEADlATE AREA FOURC|NG
PLAlNTlFF TO SEEK HELP OUT OF TOWN. (Very difficult on a disabilty income and pre-
diagnosed physical medical injury and mental health history.) (Again, nothing that can't be
explained very easily.)

(Knowledge the Aspirus corporation knows and understands the difficulty prior.)

PRlMAR¥ FAMlLY DOCTOR |N THE AREA , (DR. JEFFER¥ MILLER ALMOST D|ED 3 T|MES AFTER
BElNG lN THE HOSP|TAL FOR 3 MONTHS AND HAD TO RET|RE DUE TO D|SAB|LlTV AND COULD
NO LONGER WORK EFFECT|VLY.

FOLLOW|NG FAM|L¥ DOCTORS' RET|RMENT, PLA|NTlFF'S UPHP HEALTH lNSURANCE
ASS|GENED A NEW DOCTOR FOR PLAlNTlFF AT ASP|RUS, (LlSA POKKY) AND PLAlNTlFF SET UP

AN APPO|NTMENT V|A THE HELP OF THE MENTAL HEALTH FAC|L|TYBECAUSE THE

ill

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.17 Page 17 of 33

CMH,(-COMMUNITY MENTAL HEALTH) EXPRESSED THAT PLAlNTlFF COULD NOT GO WlTHOUT A
FAMlLY DOCTOR. lN FACT THE CMH MADE THE APPO|NTMENT FOR PLAlNTlFF WlTH
PLAlNTlF/PATlENT PRESENT. THEN THREE DAYS BEFORE APO|NTM ENT TO SEE THE NEW
FAMlLY DOCTOR, PLAlNTlFF REClEVED A PHONE CALL FROM ASP|RUS STAT|NG THEY WOULD
NOT TAKE PLA|NTlFF. TH|S WAS NOT ON LY A SURPRlSED TO PLAlNTlFF/PAT|ENT, BUT ALSO
CMH SlNCE THEY HELPED |N MAKlNG THE APPO|NTMENT.

ONLY MENTlONED LOOKING FOR A FAMlLY DOCTOR, THAT WAS THE MA|N AND COMPLETE
REASON FOR MAKlNG THE APPO|NTMENT.

AFTER MANY ATTEMPTS TO SUCCEED |N TR¥lNG TO FlGURE OUT WH¥ THE DENlEL OF SERVICES
AND THROUGH NUMEROUS A`l'i`EMPTS SPEAK|NG WlTH STAFF SUPERV|SORS AND
MANAGEMENT BECAUSE PLAlNTlFF lS ON DlSABlLlTY "(EXPRESSED AMERlCAN DlSABlLlTY
ACT)", THUS PLAlNTlFF WAS BANNED FROM BOTH HOSP|TALS BECAUSE OF BEHAVIORAL
lSSUES WlTH STAFF. (PLAlNTlFF/PA|T|ENT WAS JUST FOLLOW|NG ADVlCE FROM THE ASP|RUS
OWN PROFESS|ONALS TO PROCEED BY CONTACT|NG ASP|RUS AND FOLLOW|NG THE|R OWN
PROTOCOL. NOW PLA|NTlFF/PA|T|ENT BElNG TOLD THAT |F PLA|NTlFF/PAT|ENT EVEN
SHOWED UP, THE OFF|CE PERSONEL WAS TO CALL ATHOR|T|ES lMMEADlATLY.

( ROB|N SARRl, "ASP|RUS HOSP|TAL EMPLOYEE" AND RELATVE OF PLAlNTlFF CALLED PLAlNTlFF
OUT OF CONCERN ONCE SHE FOUND OUT ABOUT THE BANN|NG FROM THE AREA HOSP|TALS.
THEN EXPRESSED TO PLAlNTlFF/"PA|TENT OF ASP|RUS" TO BE CAREFUL BECAUSE
SUPERV|SORS' SENT E-MA|LS TO ALL THE PERSONNEL lN BOTH W|SCONSON AND MlCHlGAN
AREA HOSP|TALS TO CALL AUTHORITIES |F PLAlNTlFF EVEN SHOWED UP ON THE PREM|SES. ???
ALSO ANOTHER PERSON FROM THE COMMUN|TY CALLED PLAlNTlFF AND EXPRESSED |N
CONCERN |F |, PLA|NTlFF, KNEW | WAS BANNED FROM BOTH HOSP|TALS AND l REPLlED NO.

| DlDN'T EVEN REClEVE ANY |NFORMAT|ON AS TO ANY BANN|NG AT THAT TlME. {How does

ill

 

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.18 Page 18 of 33

people in the community know plaintiff is banned from both area hospitals before plaintiff
does???} FOUR DAYS LATER FOLLOWlNG THAT PHONE CALLS OF BANN|NG, PLAlNTlFF
FlNALLLY REClEVED THE LEGAL LETTER OF BANN|NG OF BOTH HURLEY, W|SCONSON HOSP|TAL
AND |RONWOQD MlCHlGAN HOSP|TAL.. (See Exhibit F)

PLAlNTlFF DlD |N FACT PR|OR THE BANN|NG HAD A CLOSED MEET|NG WlTH SUPERV|SORS ON
JULY 13TH 2018, WlTH MANAGEMENT AND NO SECURlTY WAS CALLED, NO POLICE WERE
cALLEo AT ANY Ti`ME EvER...???

THE ASP|RUS SUPERV|SOR LUANN KORP| WHO WAS PRESENT AT THAT MEET|NG, VlOLATED
HlPAA ON JULY 23RD, 2018 FOLLOWlNG THE CONFlDENTlAL MEET|NG ON JULY 13TH, 2018 TO
RELAT|VE WlTH MEDlCAL lNFORMANTlON THROUGH CLOSED MEET|NG. DAYS AFTER THAT
CONFlDENTlAL MEET|NG EXPRESS|NG PLAlNTlFFS CONFlDENTlAL MENTAL HEALTH STATUS
ETC... (See exhibit A,B,C,,D,and E). Relative, Robin Sarri is employeed by Aspirus and is her

job status is only to greet people who arrive and help them out to know where to go,, Robin
Sarri is plaintiff's neices mother".. Although employee of aspirus corleration, she has no
office, no desk, and no access to EP|C, (access to a program that holds confidential medical
history) also a password is needed to further the program for access. (See Exhibit B).
{PLA|NT|FF DlD NOT WANT FAMlLY TO KNOW ANY MENTAL HEALTH OR MEDlCAL
CONFlDENTlAL |NFORMAT|ON !!! NOW MEMBERS OF MY OWN FAMlLY HAVE REJECTED ME
FROM CONTACT DUE TO CONCERN OF MENTAL HEALTH lSSUES THAT WERE EXTREMELY PUT
OUT OF CONTEXT OF WHAT THOSE MENTAL HEALTH lSSUES WERE. ADDED WlTH THE
CONNECT|ON OF LlT|GAT|ON THAT CANNOT BE HELPED AT TH|S PO|NT BECAUSE OF MEDlCAL
SERV|CES AND DEN|AL lN THE AREA , THAT lS ALSO CAUSE FOR FAMlLY TO FEAR CONTACT
WlTH PLA|NT|F/RELAT|VE FOR CONCERN OF HAVlNG TO TEST|FY. (See Exhibit D)

AND AFTER THE HlPAA VlOLATlON WAS REPORTED, THE ASP|RUS SUPERV|SOR STAFF USED

ill

Case 2:18-cV-00213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.19 Page 19 of 33

lNTlMlDATlON TACT|CS TOWARD EMPLOYEES AND EMPLOYEE WAS lNTlM|DATED BY
MANAGEMENT "ROB|N SARRl" HAD TO STATE SHE COULDN'T RECALL THE HlPAA |NC|DENT
BECAUSE SHE EXPRESSED TO PLAlNTlFF IN A PHONE CALL AND TOLD PLAlNTlFF/PAT|ENT
SHE WAS TO SCARED AND lNTlM|DATED TO TELL THE TRUTH SO SHE EXPRESSED |N THE HlPAA
ASP|RUS CORPORATION LEGAL MEET|NG THAT SHE COULDN'T RECALL THE HlPAA VlOLATlON
lNClDENT. ASP|EUS SUPERV|SOR STAFF USING POWER OF AUTORlTY AND DECEPT|ON
|NDUC|NG ACT|ONS, THUS ASP|RUS ACQU|TT|NG THEMSELVES OF THE HlPAA VlOLATlON OF
ASP|RUS CORPORAT|ON.
AFTER PLAlNTlFF FOUND OUT WEEKS LATER ASP|RUS CLOSED THE H|PPA CASE THROUGH
PHONE CALL TO ASP|RUS CORORAT|ON, l, PLAlNTlFF REQUESTED REPORT OF ACQU|TTAL
CLOSED CASE DOCUMENTAT|ON, DEFENDANT. (ASP|RUS CORPERAT|ON), DEN|ED
PLAlNTlFF ACCESS. ??? (|F ALL WAS LEAGAL AND CORRECT TO U.S. STANDARDS OF CODE
THEN WHY DENY "THE VlOLATED", PLA|NTlFF, RESULTS OF REPORT???) ASP|RUS
CORPERAT|ON STATES lN RECORDED PHONE CALL QUOTE...[" CASE CLOSED"] (see exhibit G)
( Letter to Aspirus corperation asking for closed case documents. ) (Still no response as to
why after signed fedeal express letter. No return of recieving of |etter, no response, no

return to sender of |etter)???($ee Exhibit H).

 

(4.) The general offence of fraud.
lt makes no difference if the representation is made to a machine or to a person.

Section 1 of the Act establishes a new general offence of fraud, which can be committed in
three ways:

(FRAUD BY FALSE REPRESENTAT|ON);
(FRAUD BY FA|L|NG TO D|SCLOSE |NFORMAT|ON);

( FRAUD BY ABUSE OF POS|T|ON);

ii

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.2O Page 20 of 33

( FRAUD AND FALSE STATEMENTS 18 U.S. Code Chapter 47 )

 

(1.) [BREACH OF CONFlDENTlALlT¥ TORT]

in the medical context, for example, when a physician, hospital, or other entity has a duty of
confidentiality and then breaches that duty, a plaintiff can sue under the breach of
confidentiality tort. HlPAA comes in not to provide the cause of action - that's supplied by the
common law - but instead to define the standard used by the common law. For breach of
confidentiality, courts look to norms, ethical rules, and laws to determine the duties that
caregivers owe to patients. HlPAA is a law that establishes duties, and thus serves as a useful
source of duties for the common law.

(1.){BREACH OF CONFlDENTlAL|T¥ TORT} (See Exhibit A,B,C,D,E)

 

Aspirus clinic supervisor, Luann Korpi used intimidation tactics following Breach of
Confidentia| medical mental health information on employee following a confidential

meeting on July 13th, 2018. After this closed meeting on July 13th , 2018 with supervisor
(LUANN KORPl) clinic supervisor and (JENNA SHARKEY) Manager of Quality & Patient Safety,
Wausau, Wisconsin Area Hospital & Hea|th Care). {Plaintiff/aspirus patient, DlD NOT WANT
FAMlLY AND RELAT|VES TO KNOW OF BElNG A PAT|ENT AT THE COMMUN|T¥ MENTAL HEALTH
FAC|L|T¥ AS A PAT|ENT!!!) A CONFlDENTlAL MEET|NG WlTH HOSP|TAL MANAGEMENT SHOULD
MEAN JUST THAT, CONFlDENTlAL EVEN THOUGH l AM NOT AT THE MENTAL HEALH FAClLlTY
FOR DRUG ABUSE, ALCOHOL ABUSE, CR|M|NAL OFFENSES, ADD|CT|ONS ETC.. OR THE LlKE, l
AM THERE FOR NOTH|NG l DlD WRONG MYSELF. (| AM THERE FOR WHAT WAS ONLY

DONE TO ME.) |N THE WORDS OF THE MENTAL HEALTH COUNCLER AND DOCTOR, QUOTE,
"JOHN JAY JOHNSON", YOU DlD NOTH|NG WRONG, YOUR HERE BECAUSE OF WHAT OTHER

PEOPLE HAVE DONE TO YOU..UNQUOTE l!!}

 

{A hospital supervisor and a manager of quality and patient safety should hold a high respect for

6

il

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.21 Page 21 of 33

patient confidentiality, And a supervisor releasing information highly important to a patient's
trust and/or confidentiality should be held as such. Entrusted to these supervisors should set
an example, not commit a breach of confidentiality.}

 

After plaintiff filed a complaint on the HlPAA violation , Luann Korpi used intimidation scare
tactics on plaintiff's relative, (Robin Saari) who reported violation to plaintiff/patient" and
thus Robin Saari was afraid to tell the truth in the investigation because of it.

Emp|oyee (Robin Saari) stating to plaintiff she had to say she couldn't recall the HlPAA
incident because she was intimidated. (Luann Korpi is Robin Saari's boss.) Aspirus
corperation wworked very well together with employee management staff to acquire and
acquittai. lm the manner the aspirus corperation handled the violation and allowed
intimidation, leaving only one conclusion,,,{ACQU|TiAL ,,,CASE CLOSED.)....Even though
plaintiff has in writing on dated documents the incidents that occured via internet from
aspirus employee, Robin Sarri. (See Eahibits A,B,C,D,and E)

These dated proof written documents via internet are statements that exposed the HlPAA
confidentiality medical information that was breached without consent of
patient,"Plaintiff". (Exhibit A,B,C,D, and E ).

The legal HlPAA decision meeting was held in lronwood hospital via Wausau Aspirus
Corperation Compliance and Leagal Council conference to discuss the HlPAA violation and
was basically arranged to intimidate the employee to deny the truth. (See Exhibit D)

Robin Sarri expressed to plaintiff that her only option was to say she couldn't recall. And as
one can clearly see from the text messages, (see exhibit A,B,C,D,and E) , that would be
impossible to not recall since directly after the violation, Robin Saari confronted her boss
personally on the exact matter in anger stating she had no right to expose that information.

(See Exhibit A). ( The reason there are two copies there named and dated is so one can see

ill

Case 2218-CV-00213-G.]Q-TPG ECF NO. 1 filed 11/29/18 Page|D.ZZ Page 22 Of 33

the name and date of who sent them via internet in case anyone tried or tries to delete or
eliminate the evidence..) My, "plaintiffs'mental health issues are very personal and
confidential. l expressed certain aspects of my mental health issues to aspirus
only because of medication purposes. And was very surprised when a supervisor after a
confidential meetinf at the Aspirus hospital would fomard that meeting proceed down to
the hospital floor and repeat this information to a family connection of plaintist mental
health issues and express all all security changes will be made because of plaintiff/patient
being mentally ill and/or having mental health issues. (See Exhibit B) Especia|ly to an
employee just because l, plaintiff had mentioned Robin Sarri was my nieces' mother at the
meeting held on Ju|y 13th, 2018 at the ironwood aspirus hospita|. (At that time in the
confidential meeting on July 13th, 2018 l, plaintiff/patient did not know Luann Korpi was
Robin Saari's boss. l explained at the meeting that Robin was my Niece's mother and she
knows me as Jay Johnson. l also explained at that meeting that l talked to Robin Sarri at 7:30
am when l showed up at ironwood aspirus hospital a few days earlier for my appointment
there and that Robin greeted me that same morning. (There was a question as to the time i,
plaintiff showed up at the hospital for an appointment, and so Robin Sarris' name was
brought up because l talked to her at 7:30 am the day of the appointmet. (She greeted me at
the hospital entryway. That is how Luann Korpi knew l was called
Jay Johnson by my middle name and Robin Sarri was my nieces mother because | explained
that to Mrs. Korpi and ienna Sarkey she was in connection to my relatives etc....
(See Exlbit B).
( The reason my name is called Jay was because my uncle John was killed while in the U.S
service in an automobile jeep accident, so my grandmother didn't want to hear son's name

John because she was so devistated at that time over her son's death, "(P|aintiff's uncle)";

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.23 Page 23 of 33

thus my family used my middle name and l was called Jay Johnson ). l had no earthiy

idea that Mrs. Korpi would express my health information as she did to include my family
knowing my mental health issues.. lt was a complete surprise. And because Robin Saari was
so intimidated that she couldn't express the truth of the HlPAA violation, thus acquittal of the
HlPAA violation and Aspirus Corperation closed out the case on the HlPAA. P|us held strong
of the banning of plaintiff/ patient for challenging about the information of confidentiality
etc...

The HlPAA meeting held, appears to have been basically designed to intimidate anyone who
knew of the HlPAA violation and to not want admit to it using Robin Saari as an example.
And after a phone conversation with the aspirus attorney Mr. David, he did mention that
HlPAA is a very serious situation and people can be very nervous in connection with
something as serious as that. l told him l understand, but l can not change what happened.
Also l was concerned as to why plaintiff, who was violated was not asked to be present with
documentation evidence at the aspirus corperation meeting for deciding the

outcome of the violation. Plaintiff was never told of the meeting to decide acquittal was
taking place. The aspirus corperation designed the meeting so acquittal was the only
alternative. (Using plaintiffs' physical and mental health status as a weakness to (defraud.)

(l am in conclusion that because of my mental and physical health staus that the hospital is
trained to understand completly the illness and physical weakness of plaintiff/patient in
assuming that the Aspirus Corporation hoped the issue would disapate due to

plaintiff/ patient not being able to keep up with the stress involved with pursuing the
situation.)

And it is very difficult and l‘m sure the hospital understands the condition because that is

what they are highly trained in. But with all due respect to the courts, medical is something at

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.24 Page 24 of 33

times one can not detour from. No matter how sick l ,piaintiff will have to endure. l have no
choice in the matter. i have'contacted numerous attorneys, advocates through the UPHP
health, government services, Department of Justice etc...( and even the FBl with Mr. Mark
Hoff and a gentleman named Brad (906) 226-2058 at the same FBl office in which l was
advised to do so by the federal office to no avail. (Although Mr.Mark Hoff explained very
nicely that at this point they can not help, he did express his apology and thanked me for
being nice on the phone. ( l was surprized that anyone would be not nice to the FB|.) lt was
very intimidating just for me to cal|, let alone to not be nice.) So l thanked Mr. Hoff and no
help there. (The reason l called is because l asked if a federal government court office that if
a violation in crime is commited, can that same violater acquitt themselves ? i,"Plaintiff"

will not proceed to call randomly because of mental health issues as Aspirus Corporation has
in writing expressed l do as such! l! (See Exhibit F).

(l,plaintiff was advised to do so.) Because aspirus may have communication issues, l can not
control that, l followed aspiruses and mental health's protocal to the letter and this is where
this has taken me. l have tried evreything to get assistant in legal help but have not had much
success, so l will have to go the route of litigation as best l can. l can not change my physical
surgical medical condition. it is permanent!!! Plaintiff's mental health information was
discused at a meeting in confidence held on July 13th, 2018. (PTSD, Anxiety Disorder, ADD
etc..} Aspirus knew prior l was working with the mental health and UPHP health insurance
program in connection with all of the proceedures with aspirus to bring about a better form
of communication so there would be no stigma or mis-communication with doctors etc. and
apperently failed.This communication process had been ongoing for months prior to the
HlPAA violation. l followed all aspects of protocol from all 3 places,,The mental health, the

UPHP, and aspirus very carefully from the start; Now banned from all area hospitals. And

10

 

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.25 Page 25 of 33

being on disability, everyone knows my and physical conditions are very limited. My finances

are very limited. My mental health is at risk due t the aspirus corporations inability to seek
out prior recpords before assuming.

Aspirus is taking advantage of a mental health and physical condition and has made it a living
nightmare for me in hopes that my mental health status will defeat my efforts for
justice..My condition is serious, ( See Exhibit i) [Ful documentation of neurological spine,
syatic nerve, and L5 vertebrae surgey proceedure. Also, 2 years later ending up back into
aspiruses own emergancy hospital for severe pain etc. Grandview hospital is aspirus hospital,
just now a different name and new owners l assume.

Basically, Aspirus has done extreeme well in accomplishing hopes that a mental status and
physical condition will be defeated in the ability for plaintiff/patient to move forward in
litigation and just go away. The only problem with that outlook is that l , plaintiff has no
choice no matter how sickl get both physically and mentally.

The situation is in fact that no-one can pre-determine or pre-meditate and already pre-
existing diagnosed medical and /or mental health issue. And with no available

health facilities in the area, l , plaintiff/patient have no choice but to move forward in
litigation beside of the fact l have followed ali medical protocal very accurately with both
the mental health facility and Aspirus Corporation. l should not be punished to have to travel
out of town for medical services on my income and pemanent physical staus of injury. Even
travel will cause more severe pain, although in an emergency l may have to endure the
increase of pain, it is not good for me because of the nature of the surgery etc....And because
i cannot afford an attorney due to my mental health status and physical spinal injury etc. | am
very cornered as to my imitations. No-one is immune from disabiliy, not even a judge,

DOCtOr, or lawyer. (NOT ANYONE )ll! AND ONE SHOULD NOT BE ABUSED lN THlS MANNER

11

 

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.26 Page 26 of 33

JUST BECAUSE OF HEALTH lSSUES THAT ARE NOT THElR FAULT NO MATTER WHO lN THE PAST
OR PRESENT ABUSES THE S¥STEM. i.PLAlNTlFF/PATlENT DlD NOT AND NEVER HAVE ABUSED
THE S¥STEM AND SHOULD BE COMPENSATED FOR THE NEGLEGENCE, DEFAMAT|ON OF
CHARACTOR, AND NOT BE HELD ACCOUNTABLE FOR THE MiS-COMMUN|CAT|ON OF THE
HOSP|TAL. P|us l have done nothing so wrong l should be punished in this manner, it is
making me very sick.

Mr. Robert Jackson did express in a letter that aspirus is very sorry for the communication
mishaps, but it does not seem to effect the outcome. l have done my best to communicate
with everyone involved up to the CEO corporation Mr. Mat Fredrick Haywood, and it seems to
be very difficult because i feel my disability anD mental health status has been used and/or
stigmatized against me in a very disciminatory proceedure.

{ intent to defraud is the intention to deceive others, intend to defraud can also include an
intention to deceive others, and to induce such other person, in reliance upon such deception,
to assume, create, transfer, alter, or terminate a right.}

/

(1.) HlPAA VlOLATlON...,ABUSE OF POWER( FEDERAL)( FRAUD BY ABUSE OF POS|T|ON)
SLANDER .(Very damaging in an area such as the small towns here, word spreads very fast.)

(See exhibit C) (DEFAMATlON)

50 KNOW ASP|RUS CORPERAT|ON SENT ANOTHER EMPLO¥EE, ( ROBERT JACKSON ) (MANAGER
OF R|SK AND PAT|ENT SAFET¥) TO GET lNVOLVED. WHlCH WAS FiNE WlTH ME, JUST MAKlNG
ME MORE SlCK TO HAVE TO DEAL WlTH MORE DlFFlCULTY |N MlS-COMMUNiCAT|ON
PROCEEDURE. AND AFTER NUMEROUS CONVERSAT|ONS l ASKED H|M TO F|ND OUT WHV ALL
THE PERSONELL WERE SENT E-MAlLS TO HAVE SECURlTY CALLED ON ME EVEN lF l SHOWED UP
AT THE HOSP|TALS. (l'm assuming to create an arrest record to now validate the banning

process after the fact.) ROBlN SARR| CALLED ME AND TOLD ME TO BE CAREFUL BECAUSE THEY

12

 

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.27 Page 27 of 33

HAVE DONE THlS. ROBlN SAAR| ALSO SENT ME A TEXT MESSAGE STAT|NG THE ASP|RUS
HOSP|TAL HAS NOW CALLED i.d. SO F¥l, DON’T CALL ASP|RUS. (l,PLAlNTlFF DOES NOT KNOW
WHAT i.d. is} (See Exhibit E)

ALSO MR. ROBERT JACKSON SA|D HE WOULD GET BACK TO ME ON THE THREAT OF HAV|NG
SECURlTY CALLED ON ME lF l JUST SHOWED UP AT ElTHER HOSPlTALS, BUT NEVER DlD. AND
NOW ALL OF A SUDDEN HE WAS ADVlSED NOT TO TALK TO ME ANYMORE, l WAS JUST TO
SPEAK TO THE ASP|RUS CORPORATE ATTORNEY MR. PAUL DAVlD. WHEN l THEN CALLED MR.
PAUL DAVlD, HE EXPRESSED BECAUSE l MENT|ONED LlTlGAT|ON, HE NOW HAD REQUESTED
THAT l, "PLA|NT|FF" ONLY SPEAK TO ASP|RUS CORPORATE ATTORNEYS. l EXPRESSED THAT AT
THE VERY FlRST MEET|NG WAY BACK ON JULY 13TH, 2018 EXPRESS|NG THE POSSABlLlTY OF
LlTlGATlON TO BOTH LUANN KORP| AND JENNA SHARKEY THROUGH THE VlOLATlON OF
AMERlCAN DlSABlLlY ACT AND DEFAMAT|ON ETC...NOW AT THE END OF AUGUST 2018 lT

lS BElNG ACKNOWLEGED TO THE ATTORNEY FOR THE FlRST TlME?? THE ATTORNEY THEN
EXPRESSED THAT TH|S lS THE FlRST HE HAS HEARD OF lT AT THE END OF AUGUST...| EXPRESSED
NUMEROUS TlMES THROUGHOUT TALK|NG WlTH MR. ROBERT JACKSON WEEKS BEFORE l
lNTENDED TO SOLVE THlS THROUGH LlTlGATlON BECAUSE l WAS REPEATEDLY BElNG TOLD THE
BANN|NG WAS NOT GOING TO CHANGE. MR. JACKSON WAS REPORT|NG BACK TO ASP|RUS
CORPORAT|ON AS HE HAD EXPRESSED MANY TlMES TO ME THAT WAS WHAT HE WAS DO|NG.
SO l AM ASSUM|NG THE CORPERAT|ON KNEW VERY EXPL|C|TLY THE TERM LlTlGATlON CAME UP

FREQUENTLY WEEKS PRIOR AT THE VERY FlRST MEET|NG ON JULY13TH, 2018. ANY BROUGHT
UP

WlTH MR. JACKSON ALSO NUMEROUS TlMES.. THAT lS WHY SO MANY WERE GETI'|NG
|NVOLVED FROM TWO DlFFERENT STATES AND THE CORPORATE OFF|CE , CORPERATE
COMPL|ANCE AND LEGAL COUNC|L OF WAUSAU. ACTUALLY MR. ROBERT .lACKSON |S THE ONE

WHO GAVE ME THElR NUMBER TO CALL WAUSAU COMPL|ANCE AND LEAGAL COUNC|L ON JULY

13

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.28 Page 28 of 33

30TH, 2018 AFTER l MENT|ONED LlTlGAT|ON, (???) THlS WAS NOW THE END OF AUGUST, 2018.
l AM ALSO ASSUM|NG THAT BECAUSE PRlOR ON AUGUST 23RD. l HAD ASKED MR. JACKSON AS
TO WHY HE WOULD ALLLOW ROBlN SAARl AND LUAN KORPl lN THE SAME ROOM TO DEClDE
THE OUTCOME OF THE HlPAA, HE EXPRESSED TO ME HE WASN'T iNFORMED THAT LUANN
KORPi, (The HlPAA violation supervisor) was (Robin Sarri's boss).(The relative who reported

the HlPAA violation to me,(Plaintiff).???

THlS PHONE CONVERSAT|ON TOOK PLACE ON AUGUST 23RD, 2018, AND MR. ROBERT JACKSON
WAS lNVOLVED WEEKS PRlOR AUGUST 23RD. WHY WOULD ".lENNA SHARKEY "SO lNVOLVED
WlTH ROBERT JACKSON BOTH WORKlNG CLOSELV TOGETHER AS PAT|ENT SAFTE¥ MANAGERS
OMMlT THIS lNFORMATlON. JENNA SHARKEY SHOULD HAVE MENT|ONED lT TO MR. ROBERT
JACKSON FOR THE SlMPLE REASON THAT THlS PROCESS OF ALLOW LUANN KORPl AND ROBlN
SAARl lN A MEET|NG TOGETHER ABOUT THE HlPAA VlOLATlN DETERM|NATlON WOULD CREATE
lNTlMlDATlON SlNCE LUANN KORPl lS ROBlN SARR|S' BOSS. BOTH JENNA SHARKEY AND
ROBERT JACKSON ARE SUPPOSE TO BE TRA|NED ON PROTECT|NG PEOPLE FROM

lTlM|DAT|ON PRACTiCES. PAT|ENT AND EMPLOYEE SAFE'W lS THElR COMPANV T|TLED

.lOB l!! .{OF COURSE ROBlN SAARl WOULD FEEL lNTlM|DATED AS SHE SO EVlDENTLY WAS TO
HAVE TO SA¥ SHE COULDN'T RECALL ANY HlPAA VlOLATlON ANYMORE.}. ROBlN SAARl
EXPRESSED TO ME THAT LUANN KORPl EVEN ASKED FOR HER PHONE TO SEE |F AND WHAT SHE
WAS TEXTiNG ME,"PLA|NTIFF". (The text messages are facebook, not cell phone).
l,"PLA|NTlFF/PAT|ENT", DlD NOT MENT|ON FACEBOOK, l ONLY MENTlONED l HAVE TEXT
MESSAGES OF THE HlPAA VlOLATlON. ( l HAVE TO ASSUME THE SUPERV|SOR LUANN KORPl
WAS |N lNTENT|ON TO TRY AND DELETE THE MESSAGES) OTHERW|SE WHY WOULD SHE ASK
FOR ROBlN SARRl'S PHONE WH|LE AT THE ASP|RUS HOSP|TAL AT WORK? AS YOU CAN SEE

CLEARLY lN EXlB|T (A and C), THE TEXT MESSAGES SENT ARE NOT A S|GN OF BElNG AFRA|D OF

14

ll

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.29 Page 29 of 33

PLA|NTlF/RELAT|VE. THE'Y ARE |N FACT |NV|T|NG PLAlNTlFF OVER ANYT|ME. (See Exhibit A
and C). (THAT lS NO LONGER THE CASE). NOW l AM NOT WELCOME AT ANTlME ANYWHERE
WlTH ElTHER MY N|ECE OR HER MOTHER. AND THE WAY ASP|RUS CORPORAT|ON PROCEEDED
lN THlS MATTER, l CAN NOT ACTUALLY BLAME MY RELAT|VES AND THOSE ASSOC|ATED WlTH
THEM TO BE AVOlDiNG ME AT ALL COSTS. LlTlGAT|ON |S A VERY lNTlM|DAT|NG PROCESS FOR
ANYONE NOT TO MENT|ON THOSE NOT |N UNDERSTAND|NG OF THE PROCESS. THE ASP|RUS
HAS |NDUCED QU|TE THE lNTlM|DAT|ON FACTOR HERE. THEY HAVE ABUSED THElR POWER OF

AUTHORlTY |N A VERY PHSYCOCOLOGICAL AND lNTlM|DAT|NG WAY.

 

[ LlBEL VlOLATlON FROM FALSE |NFORMATION OF lNTERNAL H|PPA lNVESTlGAT|ON |N WHlCH
lNTlM|DAT|ON OF EMPOYEES WAS USED, OMMlT|NG OF lNFORMATlON THAT CAUSED
MlS-LEAD|NG AND FALSE lNTERPRETATlON OF WHAT REALLY HAPPENED. ALSO USING
PLAlNTlFFS' MENTAL HEALTH STATUS AS A STlGMA TO DEFAME PLAlNTlFF AND ACO.UlTl'

THEMSELVES OF THE HlPAA VlOLATlON. ]

 

[The term ”defamation" means any action or other proceeding for defamation, libel, slander, or
similar claim alleging that forms of speech are false, have caused damage to reputation or
emotional distress, have presented any person in a false light, or have resulted in criticism,
dishonor, or condemnation of any person.]

[The Psychology of Defamation Victims/Character...Defamation of character is a term that is
used to describe when a false statement is written or spoken about an individual with the intent
of harming their reputation.]

(a) Offense
A person who knowingly and in violation of this part;
Discloses individually identifiable health information to another person,

[For purposes of the previous sentence, a person (including an employee or other individual)
shall be considered to have obtained or disclosed individually identifiable health information in

15

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.3O Page 30 of 33

ll

violation of this part if the information is maintained by a covered entity (as defined in the
HlPAA privacy regulation described in section 1320d-9 (b)(3) of this title) and the individual
obtained or disclosed such information without authorization.]

/
(2.) AMERlCAN DlSABlLlTY ACT/ FRAUD AND DECE|T (FEDERAL)

REFUSED MEDlCAL SERV|CES AT BOTH THE HURLEY W|SCONSON AND |RONWOOD MlCHlGAN
CL|N|CS DUE TO DlSABlLlTY AND DEFAMAT|ON PRACT|CES. A tort fraud of succsessful
deception. Aspirus corp. internal investigation staff relied on these inaccurate statements and
banned plaintiff from two hospitals. l FRAUDULANT CONCEALMENT AND FRAUDULANT
M|SREPRESENTATlON. THUS WHERE FALSE REPRESENTAT|ONS ARE MADE TO |NDUCE ANOTHER
TO ACT CAUS|NG THE DEN|AL OF MEDlCAL SERV|CES AND THUS BANNlNG PLAlNTlFF FROM
MEDlCAL SERVlCES. (See exhibit D,F, and G)

/

(3.) (ABUSE OF POWER) (A HOSP|TAL SUPERV|SOR AT THE |RONWOOD HOSP|TAL US|NG
POWER OF AUTORlTY AND |NT|M|DAT|ON TO DEClEVE lNTERNAL |NVESTlGATlON STAFF AND
CORPERAT|ON US|NG THlS |NFORMAT|ON TO ACQU|TTAL OF HlPAA VlOLATlON THEMSELVES.)
THUS BANN|NG PlA|NT|FF FROM NOT ONLY ONE HOSPlTAL, BUT TWO. THE ONLY TWO lN THE
AREA. PLAlNTlFF MENT|ONED THE ACT|ON OF L|T|GAT|ON lF THE PROBLEM WAS NOT SOLVED
AND THE SUPERV|SOR RETAL|ATED BY BANN|NG PLANT|FF OUT OF THE AREAS HOSP|TALS
KNOW|NG OF THE PRlOR DlSABlLlTY COND|TIONS AND FlNANClAL STAUS OF PLA|NTlFF. ALL
MEDlCAL STATU$ WAS MENT|ONED AT THE CLOSED MEET|NG JULY 13TH 2018 PRlOR THE
BANN|NG FROM THE HOSP|TALS. (See exhibit F )

(Defaming my name as the reason the whole entire secrity system is being changed because of
my mental health issues to relatives family and friends) { BREACH OF CONFlDENTlALlTY FROM A
SUPERV|SOR OF A HOSP|TAL}

(2.) AMERlCAN DlSABlLlTY ACT VlOLATlON;

Physica| or mental disabilities in no way diminish a person's right to fully participate in all
aspects of society, yet many people with physical or mental disabilities have been precluded
from doing so because of discrimination; others who have a record of a disability or are
regarded as having a disability also have been subjected to discrimination;

Discrimination against individuals with disabilities persists in such critical areas as health
services. individuals with disabilities continually encounter various forms of discrimination,
including outright intentional exclusion.Fraud Law and Lega| Dehnition;

16

 

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.31 Page 31 of 33

Fraud is generally defined in the law as an intentional misrepresentation of material existing
fact made by one person to another with knowledge of its falsity and for the purpose of
inducing the other person to act, and upon which the other person relies with resulting injury or
damage. Fraud may also be made by an omission or purposeful failure to state material facts,
which nondisclosure makes other statements misleading.

To constitute fraud, a misrepresentation or omission must also relate to an 'existing fact', not a
promise to do something in the future, unless the person who made the promise did so without
any present intent to perform it or with a positive intent not to perform it. Promises to do
something in the future or a mere expression of opinion cannot be the basis of a claim of fraud
unless the person stating the opinion has exclusive or superior knowledge of existing facts
which are inconsistent with such opinion. The false statement or omission must be material,
meaning that it was significant to the decision to be made.

Sometimes, it must be shown that the plaintiff's reliance was justifiable, and that upon
reasonable inquiry would not have discovered the truth of the matter. For injury or damage to
be the result of fraud, it must be shown that, except for the fraud, the injury or damage would
not have occurred,

To constitute fraud the misrepresentation or omission must be made knowingly and
intentionally, not as a result of mistake or accident, or in negligent disregard of its truth or
falsity. Also, the plaintiff must prove that the defendant intended for the plaintiff to rely upon
the misrepresentation and/or omission; that the plaintiff did in fact rely upon the
misrepresentation and/or omission; and that the plaintiff suffered injury or damage as a result
of the fraud. Damages may include punitive damages as a punishment or public example due to
the malicious nature of the fraud.

Plaintiff is denied services to local hospitals, {defendant;(ASPiRUS CORPORATiON)}, knowing
plaintiff is on disability and cannot afford attorney to represent for legal services has banned
plaintiff/patient from access to services stating mental health issues. ln discrimination in abuse
of authority. Aspirus used plaintiffs health condition in manipulation wprsening the medical
condition. (Knowing plaintiff is up against all odds here. [Financiaily, physically, and mentally.]
Although apologies were expressed in writing to plaintiff from aspirus corporation for bad
communications on their part does not help or cure a medical condition that is long term
and/or permanent. Medical records state permanent physical and mental disabilty and aspirus
knows this extensively through all the meetings and phone calls to management entrusting
complete trust for confidentiality for months now, plaintiff never immagined hospital staff
would violate this trust and move to use this mental heath condition to discriminate and
defamamation of charactor. Taking advantage of a medical and mental health condition in
breach of confidentiality when your trained on what the medical weaknesses and use them to
your advantage to abuse the vulnerably disabled is not only very discriminatory, it is illegal and

17

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.32 Page 32 of 33

cruel. Truly neglegence is apparent. This breach of confidentiality should never have happened.

Department of Justice has expressed l may move forward in a legal manner since they have not
the ressources to help. (Plaintiff has been communicating with Aspirus corporation and staff for
months and even with the help of the mental facility in which plaintiff/patient has volenteered
to attend and follow their advice in continued hospital care only now aspirus corporation
accused plaintiff of having behavioral issues with staff following aspirus's own advice to proceed
in communication trying to solve any mis-communicatios an/or concerns. l,"plaintif/patient had
expressed my physical and mental healt status in confidence, only to have it thrown back in my
face and used against me now banned from medical facilities in the area. Fourcing me to have
to travel out of the area for medical assitance because of the mis-communication processes of
Aspirus corporation. Plaintiff followed al protocal and has now been discriminated against and
aspirus corporation has expressed in writing that they are sorry about the mis-communication.
Still no resuits and still discriminated against plaintiff. (see exhibit A,B,C,D,E, and F)

/
(3.) DEFAMAT|ON OF CHARACTER/ PSYCHOLOGY OF DEFAMATlON VlCTlMS/CHARACTER

[The term ”defamation” means any action or other proceeding for defamation, libel, slander, or
similar claim alleging that forms of speech are false, have caused damage to reputation or
emotional distress, have presented any person in a false light, or have resulted in criticism,
dishonor, or condemnation of any person.]

[The Psychology of Defamation Victims/Character...Defamation of character is a term that is
used to describe when a false statement is written or spoken about an individual with the intent
of harming their reputation.]

(a) Offense
A person who knowingly and in violation of this part;
Discloses individually identifiable health information to another person,

[For purposes of the previous sentence, a person (including an employee or other individual)
shall be considered to have obtained or disclosed individually identifiable health information in
violation of this part if the information is maintained by a covered entity (as defined in the
HlPAA privacy regulation described in section 1320d-9 (b)(3) of this title) and the individual
obtained or disclosed such information without authorization.]

Defamation of character is a term that is used to describe when a false statement is written or
spoken about an individual with the intent of harming their reputation. (see exhibit
A,B,C,D,and E )

18

Case 2:18-cV-OO213-G.]Q-TPG ECF No. 1 filed 11/29/18 PagelD.33 Page 33 of 33

Written By J. Hirby and Fact Checked by The Law Dictionary Staff;

Defamation of character is a term that is used to describe when a false statement is written or
spoken about an individual with the intent of harming their reputation. Unfortunately,
defamation of character claims are extremely difficult to prove in the court of law despite the
fact that they are illegal. [HOWEVER, ANY LAWYER WlLL TELL YOU THAT AS LONG AS THE
TRUTH lS ON YOUR SlDE, ANYTH|NG lS POSSlBLE.]

/

(4.) NEGLiGENcE.; ( iNcREAsE oF PHYsicAL AND MENTAL HEALTH coNDiTioNs PRE
DiAGNosED PRioR To vioi.ATioN); ALL PHYsicAL NEuRoLoGicAL sAci< NERVE sEGuRY AND
MENTAL HEALTH coNDiTioNs ARE 0N MEDlCAL RECORD PRioR To vioLATioN; sLANDER AND
LiBEL .)

( 2004 MATREX DESECTOMY ) (NUEROLOG|CAL SYAT|C NERVE SURGERY) (See Exhibit |)

(1996 FORWARD TO DATE...PTSD, ANXlETV D|SORDER, ADD/HD) ( OTHER DlAGNOSES
CONFlDENTlAL BUT WlLL|NG TO OPENLY D|SCUSS WlTH MENTAL HEALTH COUNSELOR PRESENT
OR V|A PHONE)

(4.)NEGL|GENCE; SLANDER AND LlBEL

Neg|igence for privacy and data security violations. Typically, people think of negligence in
terms of accidents. lt applies whenever a person owes other individuals a reasonable duty of
care and that person breaches that duty of care and causes injury to an individual.

( Even though HlPAA lacks a private right of action, plaintiffs can still use HlPAA to establish a
duty or standard of care under state common law. That means that the requirements of HlPAA
can readily become the basis of a lawsuit, as there are many common law causes of action (such
as negligence) that can be used to bring lawsuits for privacy and data security incidents.) (see
exhibit A,B,C, D,E,F,G,H,and I)

§§sai~s§~iw
li\>a\\i

19

